Barculo, Justice.
A disciple of Mr. Chitty, or any other lawyer who has not kept pace with the popular contrivances which have been invented in our day, to abbreviate and simplify judicial proceedings, would open his eyes with some degree of amazement, on being presented with the mass of papers now before me, and told that they constituted the pleadings in an action of assault and battery. For, although the complaint adhering substantially to the old form, is concise and explicit enough, the answer and reply are a perfect burlesque upon the science of pleading. That part of the answer which is objected to must be stricken out of course. I shall give the defendant leave to put in an entirely new answer, and recommend him to either admit or deny the plaintiff’s charge, and not leave his answer, as it will stand when this motion is granted; merely averring that he “denies that he violently, wantonly and maliciously assaulted, beat and wounded the said plaintiff, or done him the injuries set forth in the said complaint, except that on or about the time mentioned in said complaint, he took hold of the said plaintiff by the nose, doing him no injury.”
If I had held the circuit at which this cause was brought to trial, it is not at all improbable that I might have disregarded the answer and terminated the case, by directing the jury to assess the plaintiff’s damages. For I hold it to be correct practice, at the circuit, to lay out of the case all the irrelevant allegations, as well as the immaterial issues, contained in the pleadings, and hold the parties to trial upon the material issues or points in the case; and if the complaint does not contain a good cause of action, or the answer does not contain a defence, I direct judgment accordingly.
That the plaintiff has been guilty of laches in this case, is very possible; but, under the circumstances of the case, and the misunderstanding as to what the order of the circuit judge was, I shall not dismiss the complaint. Neither party, however, is to have costs against the other on this motion.